Exhibit 10.5

LOGO [g87023ex_header.jpg]

March 20, 2009

Peter J. Tallian

RETENTION AGREEMENT

Dear Peter:

BTU International, Inc. (the “Company”) wants to encourage you to become an
employee of the Company and values your association with us as an executive
officer. To that end, the Company is offering you the assurance of severance
pay, as described below, in the event that your employment is terminated in
specific circumstances. Therefore, the purpose of this letter is to confirm the
agreement between you and the Company on the following terms:

 

1. Severance Benefits.

 

  a.

In the event that the Company terminates your employment other than for Cause
(as defined below in Section 2(b)): (i) the Company will continue to pay you
your base salary, at the rate in effect on the date of termination, until the
earlier of (A) the conclusion of a period equal to six (6) months plus one
(1) month for each year of completed service, up to a maximum of twelve
(12) months, or (B) the date you commence employment that provides you with
substantially equivalent base salary and bonus opportunity to the last position
you held at the Company (the “Severance Pay Period”); (ii) for the duration of
the Severance Pay Period, subject to any employee contribution applicable to
active employees, the Company shall continue to contribute to the premium cost
of your participation and that of your eligible dependents in the Company’s
group medical and dental plans, provided that you and your dependents are
entitled to continue such participation under applicable law and plan terms; and
(iii) provided you have worked for at least three (3) months during the year in
which termination occurs, at the time bonuses are payable to executives of the
Company generally for the year in which termination occurs (but in no event
later than two and one-half months following the close of the fiscal year for
which the bonus was earned), the Company will pay you, in its discretion, a
pro-rata portion of the bonus (if any) to which you would have been entitled had
your employment continued through the end of the year, such pro rata portion to
be based upon the number of days you worked prior to termination divided by 233
(the “Pro Rata Bonus”); provided, however, that no payments will be made by the
Company pursuant to this Section 1(a) until after the effective date of the
Release of Claims described below. Salary continuation payments to which you may
be entitled hereunder shall be



--------------------------------------------------------------------------------

Peter J. Tallian    - 2 -    March 20, 2009

 

 

payable in accordance with the Company’s standard payroll practices and shall
commence on the next regular Company payday for executives that is at least 5
business days following the later of the effective date of the Release of Claims
or the date the Release of Claims, signed by you, is received by the Company,
but with the first payment being retroactive to the date following the date of
termination.

 

  b. In the event that within one year of a Change in Control (as defined below
in Section 2(c)) the Company terminates your employment other than for Cause or
you terminate your employment for Good Reason (as defined below in
Section 2(d)), by providing notice to the Company of the condition giving rise
to the Good Reason no later than thirty (30) days following the occurrence of
the condition, giving the Company thirty (30) days to remedy the condition, and
by terminating employment for Good Reason within thirty (30) days thereafter if
the Company fails to remedy the condition, then: within ten (10) days following
the effective date of the Release of Claims described below, the Company will
provide you with one lump-sum payment in the amount representing: (i) six
(6) months plus two (2) months for each year of service completed, up to a
maximum of twelve (12) months, of your base salary at the rate in effect on the
date of termination; plus (ii) provided you have worked at least three
(3) months during the year in which termination occurs, the Pro Rata Bonus,
which shall be calculated as if you and the Company met but did not exceed the
performance targets for the year in which termination occurs, and shall be based
upon the number of days you worked prior to termination divided by 233. For the
avoidance of doubt, (Y) if the Company terminates your employment other than for
Cause within one year of a Change in Control, payments to you pursuant to this
Section 1(b) shall be in lieu of, and not in addition to, payments pursuant to
Section 1(a) hereof, and (Z) no payments will be made by the Company pursuant to
this Section 1(b) until after the effective date of the Release of Claims
described below.

 

  c.

In the event that a Change of Control (as defined below in Section 2(c)) occurs,
and (i) you remain employed by the Company on the date that is six (6) months
following the consummation of the Change of Control (the “Eligibility Date”), or
(ii) the Company terminates your employment other than for Cause following the
Change of Control but prior to the Eligibility Date, the Company will provide
you, within ten (10) days following the Eligibility Date or the effective date
of the Release of Claims, as applicable, with either (A) a lump-sum cash payment
in the amount equal to the value of 7,000 shares of the Company’s common stock,
such value to be determined as of the date the Change of Control is consummated,
or (B) at the Company’s option, if following the Change of Control the Company
is the surviving corporation, 7,000 shares of the Company’s common stock (the
“Retention Bonus”). For the avoidance of doubt, if you terminate your employment

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Peter J. Tallian    - 3 -    March 20, 2009

 

 

for any reason prior to the Eligibility Date, or if the Company terminates your
employment for Cause prior to the Eligibility Date, you will not be eligible for
the Retention Bonus or any portion thereof. For the avoidance of doubt, the
Retention Bonus shall be in addition to any amounts due under Section 1(a) or
(b).

 

  d. In the event your employment is terminated in accordance with Section 1(a)
or 1(b) above, and during your employment part of your compensation was earned
on a commission basis: (i) the Company will pay you, at the time such
commissions otherwise would have been paid to you had you remained an active
employee of the Company, all commission payments that had become due and payable
to you prior to the date of termination but that had not yet been paid to you;
and (ii) the Company will pay you, in one lump-sum payment within ten (10) days
following the effective date of the Release of Claims described below, an amount
representing fifty percent (50%) of the total commissions that were paid to you
for the calendar year prior to the year in which termination occurs.

 

  e. Notwithstanding anything to the contrary in this Agreement, if at the time
of your separation from service you are a “specified employee”, as hereinafter
defined, no payment shall be made to you before the date which is six months
after you separate from service ((within the meaning of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended)), except to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulations 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in l.409A-1(b)(9)(iii), benefits which qualify as excepted
welfare benefits pursuant to Treasury regulations 1.409A-1(a)(5), or other
amounts or benefits that are not subject to the requirements of Section 409A).
For purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance issued thereunder (“Section 409A”), all
references to termination of employment or similar terms, when used in a context
that bears on the payment or timing of payment of any amounts or benefits that
could constitute “nonqualified deferred compensation” within the meaning of
Section 409A, shall be construed to require a “separation from service” (as
defined in Section 1.409A-1(h) of the Treasury regulations), and the Company
may, but need not, elect in writing, subject to the applicable limitations under
Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred, which election shall be deemed
part of this Agreement. In addition, each payment made under this Agreement
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments. For purposes of this Section, the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Peter J. Tallian    - 4 -    March 20, 2009

 

2. Definitions. For the purposes of this Agreement, the following definitions
shall apply:

 

  a. “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

 

  b. “Cause” means (i) your material failure to perform (other than by reason of
disability) or material negligence in the performance of your duties and
responsibilities for the Company or any of its Affiliates; (ii) commission by
you of fraud, embezzlement or theft with respect to the Company or its
Affiliates; or (iii) commission by you of any felony or any other crime
involving dishonesty or moral turpitude. A termination for Cause shall be
communicated by a written notice to you, which notice shall set forth the
specific facts and circumstances claimed to provide a basis for termination of
your employment for Cause and provide a period of 30 days to cure such failure
of performance (if capable of cure); provided, that the Company will not have to
provide more than one notice and opportunity to cure with respect to any
multiple, repeated, related or substantially similar events or circumstances.

 

  c. “Change of Control” means (i) any entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as amended
(tile “Exchange Act”)), other than the Company or any of its Affiliates or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or one of its Affiliates, becomes a beneficial owner (within the
meaning of Rule 13d-3 as promulgated under the Exchange Act), directly or
indirectly, in one or a series of transactions, of securities representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; (H) any merger or consolidation involving the Company
(other than a merger of a subsidiary with the Company); or (iii) any sale or
other disposition by the Company of all or substantially all of the assets of
the Company other than to one or more of the Company’s Affiliates or any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates.

 

  d. “Good Reason” means, without your consent, the occurrence of one or more of
the following events: (i) the material reduction of your base salary by the
Company without your consent (other than a reduction applicable to all Company
managerial employees); (H) the material diminution in the scope of your duties,
responsibilities or authority by the Company; or (iii) the material failure by
the Company to comply with any of the material provisions of this Agreement.

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Peter J. Tallian    - 5 -    March 20, 2009

 

  e. “Products” means all products planned, researched, developed, manufactured,
sold, licensed, leased or otherwise distributed or put into use by the Company
or any of its Affiliates, together with all services provided or planned by the
Company or any of its Affiliates, during your employment.

 

3. Release of Claims. In order to be eligible to receive any of the severance
pay and benefits under Section 1(a), 1(b), 1(c)(ii) and 1(d)(ii) of this
Agreement, you must execute a timely and valid release of claims in favor of the
Company, in the form attached hereto as Exhibit 1, and you must not revoke the
release of claims (the “Release of Claims”). The Release of Claims shall be
delivered to you not later than ten (10) business days following the date of
termination, and you shall be required to execute it, if at all, not later than
the date determined by the Company to be the last day of the period it must
provide to you by law to consider the Release of Claims.

 

4. Confidentiality and Restricted Activities.

 

  a. You acknowledge that the Company and its Affiliates continually develop
Confidential Information, that you may develop Confidential Information for the
Company or its Affiliates and that you may learn of Confidential Information
during the course of employment. You will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any person or entity or use, other than as
required by applicable law or for the proper performance of your duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by you incident to your employment or other association with the
Company or any of its Affiliates. You understand that this restriction shall
continue to apply after your employment terminates, regardless of the reason for
such termination.

 

  b. You acknowledge that in your employment with the Company you will have
access to confidential information of the Company and its Affiliates which, if
disclosed, would assist in competition against them and that you will also
generate goodwill for the Company and its Affiliates in the course of your
employment. Therefore, you agree that the following restrictions on your
activities during and after your employment with the Company are necessary to
protect the goodwill, confidential information and other legitimate interests of
the Company and its Affiliates:

 

  i. While you are employed by the Company and for the period of twelve
(12) months after your employment terminates, you shall not, directly or
indirectly, own, manage, operate, control or participate in any manner in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, principal, consultant, agent or otherwise with, or
have any financial interest in, or aid or assist anyone else in the conduct of,
any business, venture or activity which competes with any Business of the
Company or its Affiliates, in the United States or any other geographic area
where such Business is being conducted or actively being planned to be conducted
at or prior to the last day of your employment. For the purposes of this
Section 4, the Business of the Company and its Affiliates shall include all
Products and your undertaking shall encompass all items, products and services
that may be used in substitution for Products. Notwithstanding the foregoing,
ownership of not more than five percent of any class of equity security of any
publicly held corporation shall not, of itself, constitute a violation of this
Section 4.

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Peter J. Tallian    - 6 -    March 20, 2009

 

  ii. You agree that while you are employed by the Company and during the two
years after your employment terminates, you will not hire or attempt to hire any
employee of the Company or any of its Affiliates, assist in such hiring by any
Person, encourage any such employee to terminate his or her relationship with
the Company or any of its Affiliates, or solicit or encourage any customer or
vendor of the Company or any of its Affiliates to terminate or diminish its
relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity which such customer conducts or could conduct
with the Company or any of its Affiliates.

 

  c. In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under this Section 4. You agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, were you to breach any of the covenants
contained in this Section 4, the damage to the Company and its Affiliates would
be irreparable. You therefore agree that the Company, in addition to any other
remedies available to it, shall be entitled to preliminary and permanent
injunctive relief against any breach or threatened breach by you of any of those
covenants, without having to post bond, together with an award of reasonable
attorneys’ fees incurred in securing such relief. You and the Company further
agree that, in the event that any provision of this Section 4 is determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Peter J. Tallian    - 7 -    March 20, 2009

 

5. Payment Schedule and Withholding. Payments by the Company under this
agreement shall be reduced by all taxes and other amounts which the Company is
required to withhold under applicable law.

 

6. Not a Contract of Employment. This agreement is not a contract of employment
for a definite term and does not otherwise restrict your right, or that of the
Company, to terminate your employment, with or without notice or cause.
Notwithstanding the foregoing, you agree to provide the Company with 30 days’
written notice prior to terminating your employment with the Company. The
Company may elect to waive this period of notice, or any portion thereof, and,
if the Company so elects, the Company will pay you your base salary for the
notice period (or for any remaining portion of the notice period).

 

7. Miscellaneous.

 

  a. This is the entire agreement between you and the Company, and replaces all
prior communications, agreements and understandings, written or oral, with
respect to termination of your employment and all related matters (provided that
all standard form of Company confidentiality, assignment of invention and
similar agreements that you have signed shall continue to be in fill force and
effect). No modification or amendment of this Agreement shall be valid unless in
writing and signed by you and a duly authorized representative of the Company.
The headings and captions in this Agreement are for convenience only and in no
way define or describe the scope or content of any provision of this Agreement.
This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument. This is a Massachusetts contract and shall be governed and construed
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to the conflict of laws principles thereof.

 

  b.

Neither you nor the Company may make any assignment of this Agreement or any
interest in it, by operation of law or otherwise, without the prior written
consent of the other; provided, however, that in the event that the Company
shall hereafter affect a reorganization, consolidate with, or merge into any
entity or transfer all or substantially all of its properties or assets to any
entity, the Company may (and will use its reasonable efforts to) assign its
rights and obligations under this Agreement to such entity, and, if the Company
does assign its rights and obligations under

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Peter J. Tallian    - 8 -    March 20, 2009

 

 

this Agreement, the entity shall be bound by the terms of this Agreement. This
Agreement shall inure to the benefit of and be binding upon you and the Company,
and each of our representative successors, executors, administrators, heirs and
permitted assigns.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me no later than March 21, 2009. At the time you sign and return
it, this Agreement will take effect as a legally binding agreement between you
and the Company on the basis set forth above. The enclosed copy of this
Agreement, which you should also sign and date, is for your records.

 

      Sincerely,       BTU International, Inc.       By:  

/s/ Paul van der Wansem

        Paul van der Wansem         Chief Executive Officer Accepted and agreed:
     

/s/ Peter J. Tallian

      Date:  

3/21/09

     

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

Exhibit 1

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the letter agreement between
me and BTU International, Inc. (the “Company”) dated as of March 20, 2009 (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with me,
hereby release and forever discharge the Company, its subsidiaries and other
affiliates and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, employee benefit plans, agents,
general and limited partners, members, managers, joint venturers,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all
causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, in any way resulting from, arising
out of or connected with my employment by the Company or any of its subsidiaries
or other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of the subsidiaries or other affiliates, each as amended from
time to time).

Excluded from the scope of this Release of Claims are: (i) any right of
indemnification or contribution and/or payment of attorneys’ fees and expenses
(if any) that I have pursuant to the Articles of Incorporation, By-Laws, or
other organizational documents of the Company or any of its subsidiaries or
other affiliates, under any written indemnification agreement I have entered
into with the Company, or under applicable law; (ii) my right to seek
unemployment compensation benefits and/or any other benefits that cannot by law
be waived and/or released; (iii) my right with respect to equity-based awards
previously granted by the Company or its affiliates to me to the extent I retain
any such right in accordance with the applicable terms of such awards subsequent
to the termination of my employment; (iv); any rights I may have to insurance
coverage in accordance with applicable insurance plans and/or contracts for any
covered losses, damages or expenses that I may in the future incur with respect
to my service as an employee, or officer of the Company or any of its
subsidiaries or affiliates; (v) any rights to continued medical or dental
coverage that I may have under COBRA (or similar applicable state law); (vi) my
rights to the severance and other benefits payable under this Agreement in
accordance with the terms of this Agreement; and (vii) any rights to payment of
vested benefits that I may have under a retirement or other benefit plan
sponsored or maintained by the Company, or its subsidiaries or its affiliates.
Further, I do not waive any claims that may arise after the date of this Release
of Claims.

 

LOGO [g87023footer.jpg]



--------------------------------------------------------------------------------

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Chief Executive Officer of the Company and that this Release of
Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

 

Name (please print):  

 

 

Date Signed:  

 

 

LOGO [g87023footer.jpg]